DETAILED ACTION
This office action is in response to applicant's communication filed on 05/31/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1-15 are amended.
Claims 16-20 are newly added.
Claims 1-20 are now pending in this application.
	
Response to Arguments
Applicant's arguments on pages 14-15 as they relate to 35 USC 103 rejection were considered and are persuasive. Accordingly, 35 USC 103 rejection as obvious over Lou (US 2003/0177442 A1) in view of Chung (US 2010/0268952 A1) and Aissi (US 2014/0013452 A1) has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding independent claims 1, 6 and 11,
	The claims are directed to an abstract idea. The limitations of “parsing a first/second plurality of key-value pairs from the first/second dataset..., sorting the first/second set of hash value groups into a first/second sorted group...according to a first predefined policy..., identifying a resulting hash value group matching the first/second sorted group...”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “computer” language, the claim encompasses the user thinking pairs of keys and values should be identified/retrieved from structural data, sorting hash values corresponding to bit array groups/key-value pairs and identifying that two sorted hash groups are equivalent. The limitations of “obtaining a first/second set of bit array groups of the first/second plurality of key-value pairs..., computing a first/second set of hash value groups of the first/second set of bit array groups;...”, as drafted, is a process that under its broadest reasonable interpretation, covers mathematical relationship and hence is an abstract idea because it simply describes a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111USPQ2d at 1721. Thus, the claims recite abstract ideas of a mental process and mathematical concept and are not patent eligible.
	Further, this judicial exception is not integrated into a practical application. 
The claims recite the combination of additional elements of “receiving...structural data..., ...first predefined policy for arranging hash value groups;...”. The receiving and providing steps are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (“processor”). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claim: “receiving...structural data..., ...first predefined policy provides a set of parameters...” steps are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity, and being implemented by “processor”, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving steps are well-understood, routine, conventional activity is supported under Berkheimer memo. 
	Thus, the claims are not patent eligible.

Regarding dependent claims, 
	Claims 2, 7 and 12 are dependent on independent claims 1, 6 and 11, and include all the limitations of the corresponding independent claims. Therefore, claims 2, 7 and 12 recite the same abstract ideas of a mental process and mathematical concept. The claims also recite additional limitation of “...composing ...sorted group into a first group of characters...” which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. The claims also recite the additional limitations regarding “...computing...first hash value...” which, as drafted, is a process that under its broadest reasonable interpretation, covers mathematical relationship and hence is an abstract idea because it simply describes a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111USPQ2d at 1721. Thus, the claims recite abstract ideas of a mental process and mathematical concept and are not patent eligible.

	Claims 3, 8 and 13 are dependent on claims 2, 7 and 12 respectively, and include all the limitations of those claims and the corresponding independent claims 1, 6 and 11. Therefore, claims 3, 8 and 13 recite the same abstract ideas of a mental process and mathematical concept. The claims recite additional limitations which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.

	Claims 4, 9 and 14 are dependent on independent claims 1, 6 and 11, and include all the limitations of the corresponding independent claims. Therefore, claims 4, 9 and 14 recite the same abstract ideas of a mental process and mathematical concept. The claims also recite additional limitations of “sorting...bit array groups...” which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. The claims also recite the additional limitations regarding “computing...hash value groups... ” which, as drafted, is a process that under its broadest reasonable interpretation, covers mathematical relationship and hence is an abstract idea because it simply describes a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111USPQ2d at 1721. Thus, the claims recite abstract ideas of a mental process and mathematical concept and are not patent eligible.

	Claims 5, 10 and 15 are dependent on claims 4, 9 and 14 respectively, and include all the limitations of those claims and the corresponding independent claims 1, 6 and 11. Therefore, claims 5, 10 and 15 recite the same abstract ideas of a mental process and mathematical concept. The claims recite additional limitations which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
	
	Claims 16, 17 and 18 are dependent on claims 1, 6 and 11, respectively, and include all the limitations of the corresponding independent claims. Therefore, claims 16, 17 and 18 recite the same abstract ideas of a mental process and mathematical concept. The claims recite additional limitations which are recited at a high level of generality and amount to mere data gathering/ selecting a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity, and therefore, does not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.

	Claims 19 and 20 are dependent on claims 2 and 7 respectively, and include all the limitations of those claims and the corresponding independent claims 1, 6 and 11. Therefore, claims 19 and 20 recite the same abstract ideas of a mental process and mathematical concept. The claims recite additional limitations “composing... identifying...” which elaborates in the abstract idea of a mental process, and therefore, does not amount to significantly more than the abstract idea. The claims also recite the additional limitations regarding “computing...hash value... ” which, as drafted, is a process that under its broadest reasonable interpretation, covers mathematical relationship and hence is an abstract idea because it simply describes a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111USPQ2d at 1721. Thus, the claims recite abstract ideas of a mental process and mathematical concept and are not patent eligible.

Conclusion
The prior art made of record in PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165